DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henaux (U.S. Patent No. 5,845,463) in view of McMahon et al. (U.S. Pub. No. 2015/0175298).
	Regarding claim 1: Henaux discloses a method for making a plastic bag having an edge, the plastic bag comprising: a sealed region formed along part or whole of the edge (Fig. 1; via web 5, weld 9), by a section in which at least two plastic films are sealed to each other (via two halves of 5 sealed to each other) , the edge of the plastic bag comprising a sealed edge of the sealed region (via 9), the method comprising: heat-sealing the films (via 5) to each other to form the sealed region; cutting the films (via 10) such that part or whole of the sealed edge is formed by a cut edge; and heating an area formed by the cut edge of the sealed edge to smooth the area (via 15), see annotated figure below.


    PNG
    media_image1.png
    543
    777
    media_image1.png
    Greyscale

  	Henaux may not suggest the amended claim (filed on 06/27/2022), positively pointing out to a step of forming a sealed cut edge then followed by a step of smoothing whole of the sealed cut edge by heating the whole of the sealed cut edge.  However, Mahon discloses similar method with the steps of forming a sealed cut edge then followed by a step of smoothing whole of the sealed cut edge by heating the whole of the sealed cut edge, see for example, (Figs. 4-10 & paragraph 0003; “smooth sealed outer edges”); via the shown ordered steps of heat sealing and pressure to form smooth seals and cuts on the edges of the blank.
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Henaux’s method by having the steps of forming a sealed cut edge then followed by a step of smoothing whole of the sealed cut edge by heating the whole of the sealed cut edge, as suggested by Mahon, in order to come up with having safe rounded sealed edges on the edges most frequently contacted by human hands (paragraph 0017).

 	Regarding claim 3: Mahon discloses the step of heating the area to smooth the area while cooling an intermediate part of the plastic bag, (via cooling dies 208/210).
	Regarding claim 4: Henaux discloses that wherein the sealed edge comprising a sealed corner edge part of the plastic bag,Page 2 of 5Customer No.: 31561 Docket No.: 1 00027-US- 1311 -PCT Application No.: 16/770,949and wherein the sealed corner edge part is smoothed by being heated, (Figs. 4-10 & paragraph 003; “smooth sealed outer edges”, while the smooth is taken place by pressure heating elements).  
	Regarding claim 5: Henaux discloses that wherein the sealed edge comprising a sealed side edge part of the plastic bag, and wherein the sealed side edge part smoothed by being heated (Figs. 4-10 & paragraph 003; “smooth sealed outer edges”, while the smooth is taken place by pressure heating elements).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 06/27/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art on PTO-892 suggest the amended claimed limitations of smoothing a sealed/cut edge of formed bags.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731